Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 6 January 2021 are acknowledged.
	Claims 1-6, 9-16, and 19-20 are currently pending.  Claims 7-8, 17-18, and 21-25 have been cancelled.  Claims 1 and 11 have been amended.  Claims 1-6, 9-16, and 19-20 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.
Withdrawn Rejections
4.	Applicants’ arguments, filed 6 January 2021, with respect to the 35 U.S.C. 112(a) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejections of claims 1-20 have been withdrawn. The 35 U.S.C. 102 Rejections have been withdrawn in view of the cancellation of claims 24-25. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tice et al. (U.S. Patent No. 4,530,840) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931).
	Tice et al. teach a method of treating inflammation comprising administering microparticles containing an anti-inflammatory compound and a biocompatible and biodegradable matrix to a subject.  See claim 6.   The polymeric matrix of the microcapsules is polylactic acid, polyglycolic acid, or copolymers of polylactic and polyglycolic acid.  See claim 7. The microparticles are injected into the area of the inflamed joint of the affected subject.  See claim 9.  Suitable anti-inflammatory compounds include steroids.  See column 2, lines 18-31. The invention is directed to long-acting, slow release anti-inflammatory agents.  See column 1, lines 9-12. The composition is directly injected into the joints.  See column 1, lines 14-22. Since Tice et al. teach 
	Tice et al. do not teach cellulose.
	Burch et al. teach a method of relieving pain at a site in a human comprising administering by injection a capsaicinoid. 	See abstract. The delivery system is a microcapsule formed of a synthetic biodegradable polymer including copolymers of lactic acid and glycolic acid.  See paragraphs [0080-0081]. The capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, 
	It would have been obvious to one or ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Tice et al. since Tice et al specifically teach administering the composition via a pharmaceutically acceptable vehicle, i.e., saline, and Burch et al. teach that cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid. The resultant combination should function to inhibit formation of adhesion, scar tissue and exogenous bone. 

7.	Claims 1-6, 9-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horisawa et al. (Pharm. Res. 2002) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931).
	Horisawa et al. teach prolonged anti-inflammatory action of DL-lactide/glycolide copolymer nanospheres containing betamethasone sodium phosphate (corticosteroid) for intra-articular delivery in arthritic rabbit.  See Title.  The betamethasone sodium phosphate loaded nanospheres were administered into the joint cavity.  See page 403, Methods.    Since the cavity of a joint comprises synovial fluid and is surrounded by synovial membrane, the injection is in the presence of synovial fluid.  Since Horisawa et al. teach the same biodegradable polymer, it should 
	Horisawa et al. do not teach cellulose.
	Burch et al. teach a method of relieving pain at a site in a human comprising administering by injection a capsaicinoid. 	See abstract. The delivery system is a microcapsule formed of a synthetic biodegradable polymer including copolymers of lactic acid and glycolic acid.  See paragraphs [0080-0081]. The capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose.  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose.  Pain may be associated with orthopedic disorders such as knee, hip, spine, shoulder, etc.  See paragraph [0089]. 


Response to Arguments
	Applicants’ arguments filed 6 January 2021 have been fully considered but they are not persuasive. 
8.	Applicants argued, “Burch does not teach a carrier selected from water, gel, a nonaqueous solvent and combinations thereof. Tice does not teach cellulose.” 
	In response to applicants’ arguments, the prior art of Burch was provided to make obvious the combination of cellulose.  Tice et al. teach that the microcapsules are suspended in saline for injection.  Burch teaches the capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose.  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose. It would have been obvious to one or ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Tice et al. since Tice et al specifically 
	Thus this rejection is maintained.

9.	Applicants argued, “Horisawa does not teach cellulose. Burch fails to teach a composition comprising cellulose and a carrier selected from water, gel, a nonaqueous solvent and combinations thereof.” 
	In response to applicants’ arguments, the prior art of Burch was provided to make obvious the use of cellulose.  Horisawa teach that the nanospheres were dispersed in saline.  See page 404, In Vivo Drug Release Study.  Burch teaches the capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose.  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Horisawa because Burch et al. teach cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid.
	Thus this rejection is maintained.

Correspondence
10.	No claims are allowed at this time.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615